       Case 3:18-cr-00081-SRU Document 1018-1 Filed 03/31/20 Page 1 of 8



 --------------------------------                  x
                                                   :
                                                   :
                                                   :
                                                   :
                                                   :
 APPLICATION FOR RELEASE FROM                      : AFFIDAVIT OF BRIE WILLIAMS,
 CUSTODY                                           : M.D.
                                                   :
                                                   :
                                                   :
                                                   :
                                                   :
 --------------------------------                  X

I, Brie Williams, hereby affirm as follows:

       1.      I am a doctor duly licensed to practice medicine in the State of California.

       2.      I am currently a Professor of Medicine at the University of California, San

Francisco (“UCSF”) in the Geriatrics Division, Director of UCSF’s Amend: Changing

Correctional Culture Program, as well as Director of UCSF’s Criminal Justice & Health Program.

In that capacity, my clinical research has focused on improved responses to disability, cognitive

impairment, and symptom distress in older or seriously ill prisoners; a more scientific development

of compassionate release policies; and a broader inclusion of prisoners in national health datasets

and in clinical research. I have developed new methods for responding to the unique health needs

of criminal justice-involved older adults—including an evidence-based approach to reforming

compassionate release policies and the design of a new tool to assess physical functioning in older

prisoners. I was previously a consultant for the California Department of Corrections and

Rehabilitation, as well as for other state prison systems.

       3.      I have extensive experience working with vulnerable populations, in particular the

incarcerated and the elderly.
        Case 3:18-cr-00081-SRU Document 1018-1 Filed 03/31/20 Page 2 of 8



        4.       I submit this affidavit in support of any defendant seeking release from custody

during the COVID-19 pandemic, so long as such release does not jeopardize public safety and the

inmate can be released to a residence in which the inmate can comply with CDC social distancing

guidelines. The statements in this affidavit are based only on the current state of emergency and

the circumstances described below.

The Risk of Infection and Accelerated Transmission of COVID-19 within Jails and Prisons
is Extraordinarily High.

        5.       Prisons and jails are not actually isolated from our communities: hundreds of

thousands of correctional officers and correctional healthcare workers enter these facilities every

day, returning to their families and to our communities at the end of their shifts, bringing back

and forth to their families and neighbors and to incarcerated patients any exposures they have

had during the day. Access to testing for correctional staff has been “extremely limited,” guards

have reported a “short supply” of protective equipment, and prisons are not routinely or

consistently screening correctional officers for symptoms.1

        6.       The risk of exposure is particularly acute in pre-trial facilities where the inmate

populations shift frequently.2 For example, despite the federal government’s guidance to stay


1
 Keegan Hamilton, Sick Staff, Inmate Transfers, and No Tests: How the U.S. Is Failing Federal Inmates as
Coronavirus Hits, Vice (Mar. 24, 2020), https://www.vice.com/en_ca/article/jge4vg/sick-staff-inmate-transfers-and-
no-tests-how-the-us-is-failing-federal-inmates-as-coronavirus-hits.

See also Daniel A. Gross, “It Spreads Like Wildfire”: The Coronavirus Comes to New York’s Prisons, The New
Yorker (Mar. 24, 2020), https://www.newyorker.com/news/news-desk/it-spreads-like-wildfire-covid-19-comes-to-
new-yorks-prisons; Josiah Bates, ‘We Feel Like All of Us Are Gonna Get Corona.’ Anticipating COVID-19
Outbreaks, Rikers Island Offers Warning for U.S. Jails, Prisons, Time (Mar. 24, 2020),
https://time.com/5808020/rikers-island-coronavirus/; Sadie, Gurman, Bureau of Prisons Imposes 14-Day
Quarantine to Contain Coronavirus, WSJ (Mar. 24, 2020), https://www.wsj.com/articles/bureau-of-prisons-
imposes-14-day-quarantine-to-contain-coronavirus-11585093075; Cassidy McDonald, Federal Prison Workers Say
Conflictings Orders on Coronavirus Response Is Putting Lives at Risk, CBS News (Mar. 19, 2020),
https://www.cbsnews.com/news/coronavirus-prison-federal-employees-say-conflicting-orders-putting-lives-at-risk-
2020-03-19/.
2
 Emma Grey Ellis, Covid-19 Poses a Heightened Threat in Jails and Prisons, Wired (Mar. 24, 2020),
https://www.wired.com/story/coronavirus-covid-19-jails-prisons/.


                                                        2
        Case 3:18-cr-00081-SRU Document 1018-1 Filed 03/31/20 Page 3 of 8



inside and many states’ stay-in-place orders, many prosecutors are still arresting individuals and

seeking detention.3 Pre-trial detention facilities are still accepting new inmates who are coming

from communities where COVID-19 infection is rampant. As of today’s date, the Bureau of

Prisons is still moving inmates from facility to facility, including prisoners in New York.4

        7.       Because inmates live in close quarters, there is an extraordinarily high risk of

accelerated transmission of COVID-19 within jails and prisons. Inmates share small cells, eat

together and use the same bathrooms and sinks. They eat together at small tables that are cleaned

only irregularly. Some are not given tissues or sufficient hygiene supplies.5 Effective social

distancing in most facilities is virtually impossible, and crowding problems are often compounded

by inadequate sanitation, such as a lack of hand sanitizer or sufficient opportunities to wash hands.6

Inmate Populations Also Have the Highest Risk of Acute Illness and Poor Health Outcomes
if Infected with COVID-19.

        8.       There are more than 2.3 million people incarcerated in the United States7



3
  Stephen Rex Brown, ‘Business as Usual’ For Federal Prosecutors Despite Coronavirus, Nadler Writes, Calling
for Release of Inmates, N.Y. Daily News (Mar. 20, 2020), https://www.nydailynews.com/new-york/ny-nadler-doj-
inmates-20200320-d6hbdjcuj5aitppi3ui2xz7tjy-story.html.
4
  Courtney Bublé, Lawmakers, Union Urge Halt to All Prison Inmate Transfers, Government Executive (Mar. 25,
2020), https://www.govexec.com/management/2020/03/lawmakers-union-urge-halt-all-prison-inmate-
transfers/164104/; Hamilton, Sick Staff, Inmate Transfers; Luke Barr, Despite Coronavirus Warnings, Federal
Bureau of Prisons Still Transporting Inmates, ABC News (Mar. 23, 2020),https://abcnews.go.com/Health/warnings-
bureau-prisons-transporting-inmates-sources/story?id=69747416.
5
  Justine van der Leun, The Incarcerated Person Who Knows How Bad It Can Get, Medium (Mar. 19, 2020),
https://gen.medium.com/what-its-like-to-be-in-prison-during-the-coronavirus-pandemic-1e770d0ca3c5 (“If you
don’t have money, you don’t have soap or tissues.”); Keri Blakinger and Beth Schwartzapfel, How Can Prisons
Contain Coronavirus When Purrell Is a Contraband?, ABA Journal (Mar. 13, 2020),
https://www.abajournal.com/news/article/when-purell-is-contraband-how-can-prisons-contain-coronavirus.
6
 Rosa Schwartzburg, ‘The Only Plan the Prison Has Is to Leave Us To Die in Our Beds’, The Nation (Mar. 25,
2020), https://www.thenation.com/article/society/coronavirus-jails-mdc/.
7
  Kimberly Kindy et al., ‘Disaster Waiting to Happen’: Thousands of Inmates Released as Jails and Prisons Face
Coronavirus Threat, Washington Post (Mar. 25, 2020), https://www.washingtonpost.com/national/disaster-waiting-
to-happen-thousands-of-inmates-released-as-jails-face-coronavirus-threat/2020/03/24/761c2d84-6b8c-11ea-b313-
df458622c2cc_story.html.



                                                       3
        Case 3:18-cr-00081-SRU Document 1018-1 Filed 03/31/20 Page 4 of 8



approximately 16% of whom are age 50 or older.8 The risk of coronavirus to incarcerated seniors

is high. “Their advanced age, coupled with the challenges of practicing even the most basic disease

prevention measures in prison, is a potentially lethal combination.”9 To make matters worse,

correctional facilities are often ill-equipped to care for aging prisoners, who are more likely to

suffer from chronic health conditions than the general public.

        9.       An estimated 39-43% of all prisoners, and over 70% of older prisoners, have at

least one chronic condition, some of the most common of which are diabetes, hypertension, and

heart problems.10 According to the CDC, each of these conditions—as well as chronic bronchitis,

emphysema, heart failure, blood disorders, chronic kidney disease, chronic liver disease, any

condition or treatment that weakens the immune response, current or recent pregnancy in the last

two weeks, inherited metabolic disorders and mitochondrial disorders, heart disease, lung disease,

and certain neurological and neurologic and neurodevelopment conditions11—puts them at a

“high-risk for severe illness from COVID-19.”12


8
 Brie Williams et al., Strategies to Optimize the Use of Compassionate Release from US Prisons, 110 AJPH S1,
S28 (2020), available at https://ajph.aphapublications.org/doi/full/10.2105/AJPH.2019.305434; Kimberly A.
Skarupski, The Health of America’s Aging Prison Population, 40 Epidemiologic Rev. 157, 157 (2018), available at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5982810/.
9
  Weihua Li and Nicole Lewis, This Chart Shows Why the Prison Population is So Vulnerable to COVID-19, The
Marshall Project (Mar. 19, 2020), https://www.themarshallproject.org/2020/03/19/this-chart-shows-why-the-prison-
population-is-so-vulnerable-to-covid-19.
10
  Brie A. Williams et al., How Health Care Reform Can Transform the Health of Criminal Justice-Involved
Individuals, 33 Health Affairs 462-67 (2014), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4034754/; Brie A.
Williams et al., Coming Home: Health Status and Homelessness Risk of Older Pre-release Prisoners, 25 J. Gen.
Internal Med. 1038-44 (2010), available at https://link.springer.com/content/pdf/10.1007/s11606-010-1416-8.pdf;
Laura M. Maruschak et al., Medical Problems of State and Federal Prisoners and Jail Inmates, 2011-12, U.S. Dept
of Justice (Oct. 4, 2016), at 5, available at https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf.
11
   Harvard Health Publishing, Coronavirus Research Center, Harvard Medical School (Mar. 25, 2020),
https://www.health.harvard.edu/diseases-and-conditions/coronavirus-resource-center.
12
   Centers for Disease Control and Prevention, Coronavirus Disease 2019: People Who Are at Higher Risk,
https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/people-at-higher-risk.html (last updated Mar. 22,
2020).



                                                       4
           Case 3:18-cr-00081-SRU Document 1018-1 Filed 03/31/20 Page 5 of 8



           10.    However, even many young federal prisoners suffer from asthma, rendering them

also very vulnerable to coronavirus.13

           11.    But it is not only the elderly, or those with preexisting medical conditions that are

at risk of coronavirus in a correctional setting. As of March 23, 2020, New York City reported

that “[p]eople ranging in ages from 18 to 44 have accounted for 46 percent of positive tests.”14

Across the United States, 38% of those hospitalized are between the ages of 20 and 54 and 12%

of the intensive care patients are between 20 and 44.15

           12.    This data is of particular concern for inmate populations, since prisoners’

physiological age averages 10 to 15 years older than their chronological age.16 Therefore, the

consensus of those who study correctional health is that inmates are considered “geriatric, by the

age of 50 or 55 years.”17 It is not clear that prison health care administrations are taking accelerated

ageing into account when determining the eligibility criteria for age-related screening tools and

medical care protocols for coronavirus, potentially leaving large swathes of the prison population

at risk.18



13
   Laura Maruschak, Medical Problems of Jail Inmates, Dep’t of Justice (Nov. 2006), at p. 2, available at
https://www.bjs.gov/content/pub/pdf/mpji.pdf.
14
  Kimiko de Freytas-Tamura, 20-Somethings Now Realizing That They Can Get Coronavirus, Too, N.Y. Times
(Mar. 23, 2020), https://www.nytimes.com/2020/03/23/nyregion/nyc-coronavirus-young.html.
15
     Id.
16
  Brie A. Williams et al., Aging in Correctional Custody: Setting a Policy Agenda for Older Prisoner Health Care,
102 Am. J. Public Health 1475-81 (2012), available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3464842/;
see also Brie Williams et al., Detained and Distressed: Persistent Distressing Symptoms in a Population of Older
Jail Inmates, 64 J. Am. Geriatrics Soc. 2349-55 (2016), https://onlinelibrary.wiley.com/doi/pdf/10.1111/jgs.14310
(“For example, older jail inmates with an average age of 60 in this study reported poor or fair health [and] chronic
lung disease . . . at rates similar to those reported by community-based lower income older adults with an average
age of 72.”).
17
   Brie A. Williams et al., The Older Prisoner and Complex Chronic Medical Care 165-70 in World Health
Organization, Prisons and Health (2014),
https://pdfs.semanticscholar.org/64aa/10d3cff6800ed42dd152fcf4e13440b6f139.pdf.



                                                         5
            Case 3:18-cr-00081-SRU Document 1018-1 Filed 03/31/20 Page 6 of 8



            13.     In one study, we found that inmates who died in hospitals were, on average, nearly

two decades younger than non-incarcerated decedents, had significantly shorter hospitalizations,

and had higher rates of several chronic conditions including cancer, liver disease and/or hepatitis,

mental health conditions, and HIV/AIDS.”19

The Entire Community is at Risk If Prison Populations Are Not Reduced

            14.     As the World Health Organization has warned, prisons around the world can expect

“huge mortality rates” from Covid-19 unless they take immediate action including screening for

the disease.20

            15.     As of March 24, 2020, at least 38 people involved in the New York City

correctional system have tested positive for Covid-19.21 Already, three inmates and three staff at

federal correctional facilities across the United States have tested positive for the coronavirus,

according to the Federal Bureau of Prisons.22

            16.     Jails and prisons are fundamentally ill-equipped to handle a pandemic.

            17.     Medical treatment capacity is not at the same level in a correctional setting as it is

in a hospital. Some correctional facilities have no formal medical ward and no place to quarantine




18
   Brie A. Williams et al., Differences Between Incarcerated and Non-Incarcerated Patients Who Die in Community
Hospitals Highlight the Need For Palliative Care Services For Seriously Ill Prisoners in Correctional Facilities and
in Community Hospitals: a Cross-Sectional Study, 32 J. Pallitive Med. 17-22 (2018), available at
https://journals.sagepub.com/doi/pdf/10.1177/0269216317731547.
19
     Id. at 20.
20
  Hannah Summers, ‘Everyone Will Be Contaminated’: Prisons Face Strict Coronavirus Controls, The Guardian
(Mar. 23, 2020), https://www.theguardian.com/global-development/2020/mar/23/everyone-will-be-contaminated-
prisons-face-strict-coronavirus-controls.
21
     Ellis, Covid-19 Poses a Heightened Threat in Jails and Prisons.
22
   Ryan Lucas, As COVID-19 Spreads, Calls Grow to Protect Inmates in Federal Prisons, NPR (Mar. 24, 2020),
https://www.npr.org/sections/coronavirus-live-updates/2020/03/24/820618140/as-covid-19-spreads-calls-grow-to-
protect-inmates-in-federal-prisons.



                                                           6
        Case 3:18-cr-00081-SRU Document 1018-1 Filed 03/31/20 Page 7 of 8



sick inmates, other than the facilities’ Special Housing Unit (SHU).23 While the cells in the SHU

have solid doors to minimize the threat of viral spread in otherwise overcrowded facilities, they

rarely have intercoms or other ways for sick inmates to contact officers in an emergency.24 This

is particularly dangerous for those with COVID-19 infection since many patients with COVID-19

descend suddenly and rapidly into respiratory distress.25

        18.      Even those facilities that do have healthcare centers can only treat relatively mild

types of respiratory problems for a very limited number of people.26 This means that people who

become seriously ill while in prisons and jails will be transferred to community hospitals for care.

At present, access to palliative care in prison is also limited.

        19.      Corrections officers may also be particularly vulnerable to coronavirus due to

documented high rates of diabetes and heart disease.27 Prison staff in Pennsylvania, Michigan,

New York and Washington state have tested positive for the virus, resulting in inmate quarantines.

In Washington, D.C., a U.S. marshal who works in proximity to new arrestees tested positive for

the virus, meaning dozens of defendants headed for jail could have been exposed.28 In New York,



23
  MCC New York COVID 19 Policy Memo, Mar. 19, 2020, https://www.documentcloud.org/documents/6818073-
MCC-New-York-COVID-19-Policy-Memo.html; Danielle Ivory, ‘We Are Not a Hospital’: A Prison Braces for the
Coronavirus, N.Y. Times (Mar. 17, 2020), https://www.nytimes.com/2020/03/17/us/coronavirus-prisons-jails.html.
24
  Brie Williams et al., Correctional Facilities in the Shadow of COVID-19: Unique Challenges and Proposed
Solutions, Health Affairs (Mar. 26, 2020), https://www.healthaffairs.org/do/10.1377/hblog20200324.784502/full/.
25
  Lizzie Presser, A Medical Worker Describes Terrifying Lung Failure From COVID-19–Even in His Young
Patients, ProPublica (Mar. 21, 2020), https://www.propublica.org/article/a-medical-worker-describes--terrifying-
lung-failure-from-covid19-even-in-his-young-patients.
26
  Ellis, Covid-19 Poses a Heightened Threat in Jails and Prisons; Li and Lewis, This Chart Shows Why the Prison
Population is So Vulnerable to COVID-19.
27
  Brie Williams, Role of US-Norway Exchange in Placing Health and Well-Being at the Center of US Prison
Reform, https://ajph.aphapublications.org/doi/10.2105/AJPH.2019.305444 (published Jan. 22, 2020).
28
   Zusha Elinson and Deanna Paul, Jails Release Prisoners, Fearing Coronavirus Outbreak, WSJ (Mar. 22, 2020),
https://www.wsj.com/articles/jails-release-prisoners-fearing-coronavirus-outbreak-11584885600 (“We’re all headed
for some dire consequences,” said Daniel Vasquez, a former warden of San Quentin and Soledad state prisons in


                                                         7
           Case 3:18-cr-00081-SRU Document 1018-1 Filed 03/31/20 Page 8 of 8



236 members of the New York Police Department have tested positive for coronavirus and 3,200

employees are sick, triple the normal sick rate.29 Two federal prison staffers have also tested

positive.30

           20.      For this reason, correctional health is public health. Decreasing risk in prisons and

jails decreases risk to our communities.

           21.      Reducing the overall population within correctional facilities will also help medical

professionals spread their clinical care services throughout the remaining population more

efficiently. With a smaller population to manage and care for, healthcare and correctional

leadership will be better able to institute shelter in place and quarantine protocols for those who

remain. This will serve to protect the health of both inmates as well as correctional and healthcare

staff.


            I declare under penalty of perjury that the foregoing is true and correct.

Dated: San Francisco, California
       March 27, 2020




                                                                       Dr. Brie Williams




California. “They’re in such close quarters—some double- and triple-celled—I think it’s going to be impossible to
stop it from spreading.”).
29
   Erin Durkin, Thousands of NYPD Officers Out Sick Amid Coronavirus Crisis, Politico (Mar. 25, 2020),
https://www.politico.com/states/new-york/albany/story/2020/03/25/thousands-of-nypd-officers-out-sick-amid-
coronavirus-crisis-1268960.
30
     Elinson and Paul, Jails Release Prisoners, Fearing Coronavirus Outbreak.


                                                          8
